DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE submission filed on February 18, 2021 has been entered.
 
Status of the Claims
Receipt and entry of Applicants' supplemental reply filed on February 18, 2021 is acknowledged.  Claims 1-2, 10, 13, 18, 21-22, and 24-25 are amended, Claims 7 and 23 are canceled, and Claims 26-29 are new.  Thus, Claims 1-2, 10-15, 17-22, and 24-29 are pending and are further examined on the merits in the U.S. non-provisional application (DIV of SN14/757040 which as issued as US10119475). 

Claim Interpretation
Applicants’ have amended independent Claims 1, 18, and 21.
	With regard to Claim 1, Claim 1 recites that the gas turbine engine has a “two spool architecture” (Claim 1, last line).  Thus, Claim 1 does not read on Figs. 4-6 of the specification which are associated with different three spool architecture embodiments.  Figs. 2 and 3 of the specification show different two spool embodiments.  The embodiment of Fig. 2 does not contain the feature “rotatably coupling a low pressure Thus, Claim 1 reads only on the two-spool embodiment as shown in Fig. 3.  
	With regard to independent Claims 18 and 21, each of these claims recites the features of Claim 1 in lines 3-14 that includes the limitation “rotatably coupling a low pressure turbine and a lower pressure compressor with a first geared architecture of the gas turbine engine” as described for Claim 1, however, each of these claims do not recite that the gas turbine engine is two spool architecture.  Similar to the discussion above for Claim 1 each of Claims 18 and 21 also read on the two spool of embodiment of Fig. 3 and not Fig. 2.  In the three spool embodiments of Figs. 4-6, the low pressure turbine (46) is not rotatably coupled with the first geared architecture.  
	Thus, Claims 1, 18, and 21 as described above each only read on the two spool embodiment of Fig. 3 of the specification.            
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 28 and a claim dependent thereon
	The entirety of the limitations of Claim 28 are not found described in the specification.  Claim 28 is dependent on Claim 21 which is directed to the two spool embodiment of Fig. 3 as described above.  The limitations of Claim 21 recite that the first geared architecture is reference numeral 72 and the second geared architecture is reference numeral 48 (see Fig. 3).  The specification, however, only describes that the not further describe that the first geared architecture 72 is an epicyclic gear train.  

In Regard to Claim 29
	Claim 29 is dependent on Claim 28.  The specification does not describe that the first geared architecture 72 is an epicyclic gear train as described above in the rejection of Claim 28.  If Claim 29 is read as only the first geared architecture is a planetary gear system, the specification does not further describe that the first geared architecture 72 is an epicyclic gear train and/or that geared architecture 72 is further a planetary gear system.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 10-15, 17-22, and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 1 and claims dependent thereon 
	The phrase “the second geared architecture is axially forward of the first geared architecture relative to a central longitudinal axis of the gas turbine engine” (Claim 1, lines 13 and 14) makes the claim indefinite in that it is not understood which direction along the engine central longitudinal axis (at the bottom of Fig. 3) is the axially forward direction which makes the scope of the claim unclear (for example, in Fig. 3 one can move to a more left position along this axis or one could move to a more right position along this axis both of which can be an axially forward direction; additionally the Examiner notes that Applicant further broadened Claim 18 to remove the former limitation directed to a direction of flow through gas turbine engine in the last two lines of Claim 18 which would provide the specificity needed to ascertain which direction along the engine central longitudinal axis is meant by the subphrase “axially forward”.)  One way to obviate this rejection is to further amend Claim 1 as follows:

	‘and the second geared architecture is axially forward of the first geared architecture relative to an engine central longitudinal axis of the gas turbine engine and a direction of flow through the gas turbine engine’.

Claims 18 and 21 also recite this phrase like Claim 1 and so are similarly rejected as Claim 1 described above.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US7487630 (Weiler; issued on February 10, 2009) (WEILER).
		A method of adjusting rotational speeds (col. 5, lines 1-8) within a gas turbine engine (bypass jet engine 10, 35, title, Abstract, Figs. 1-4), comprising: 
			rotatably coupling a low pressure turbine (low pressure turbine, col. 5, lines 32-35, especially line 35, Fig. 3) and a low pressure compressor (low pressure compressor 15 which is adjacent rotor disk 21, Abstract, lines 5-7 and col. 5, lines 33 and 34) with a first geared architecture (includes sun gear 39, planet gear 37, and hollow gear 42, col. 5, lines 51-54 and 61, Fig. 3) of the gas turbine engine (35) such that the low pressure compressor (15) rotates at a speed in relation to the low pressure turbine (col. 5, lines 1-8); 
			directly driving a high pressure compressor with a high pressure turbine (col. 1, lines 37 and 38 via first shaft, Abstract, lines 4 and 5, Figs. 1-3, and best depicted in PRIOR ART Fig. 4); 
			rotatably coupling the low pressure turbine (15) and a fan (13) with a second geared architecture (includes planet gear carrier 41, Abstract, lines 5-7 and 
		wherein the gas turbine engine (35) has a two spool architecture (2-circuit engine, col. 1, lines 40-42 and 46-49).
While WEILER teaches that the low pressure compressor rotates at a speed in relation to the low pressure turbine and is rotatably coupled to the low pressure turbine and a fan with a second geared architecture such that the fan rotates in relation to the low pressure turbine, WEILER does not explicitly teach that 
		(i) the low pressure compressor specifically rotates at a lower rotational speed than the low pressure turbine, and
		(ii) the fan specifically rotates at a lower rotational speed than the low pressure turbine.
WEILER further teaches that the radii/diameters of the various gears of the partial transmissions can be so dimensioned to attain the necessary transmission ratios/speeds (col. 5, lines 1-8) and a person of ordinary skill in the art (PHOSITA) can design/arrange a first geared architecture and a second geared architecture lower rotational speed than the low pressure turbine and that the fan rotates at a lower rotational speed than the low pressure turbine dependent on the requirements of the gas turbine engine and its application of need.
	It would be obvious to the PHOSITA before the effective filing date of the invention to dimension the various gears so that transmission ratios are attained to ensure a first geared architecture and a second geared architecture so that the low pressure compressor specifically rotates at a lower rotational speed than the low pressure turbine and the fan rotates at a lower rotational speed than the low pressure turbine and further implement this particular kind of geared architecture arrangement into WEILER’s engine for at least the benefit of having an engine that is operative to provide an improved operating efficiency as expressly described by WEILER (col. 2, lines 49 and 50) in relation to the requirements of the engine and its application of use.  
	In reference to Claim 11, WEILER teaches the fan having less than 20 fan blades (Figs. 1 and 3 show a single fan blade in the upper cross section which would imply two (2) fan blades for fan 13 in a complete drawing which is less than 20 fan blades, additionally the PHOSITA would be able to add more fan blades by design choice based on the amount of air needed to be flowed in to the engine up to less than 20 fan blades).    
	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WEILER in view of US2010/0223904 (Edwards; published on September 9, 2010) (EDWARDS).
	In reference to Claim 12, WEILER teaches a low pressure turbine, however WEILER is silent about the number of turbine rotors being associated with the lower pressure turbine.  EDWARDS teaches a gas turbine engine (title, Abstract, Figs. 1-3) having a low pressure turbine where the low pressure turbine (19, ¶ 0018, line 4, PRIOR ART Fig. 1 and Fig. 2) has no more than 6 turbine rotors (low pressure turbine 19 shows three (3) turbine rotors in PRIOR ART Fig. 1; 3 turbine rotors <= 6 turbine rotors as claimed).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a low pressure turbine having no more than 6 turbine rotors as taught by EDWARDS and incorporate this numerical amount of turbine rotors for the low pressure turbine in WEILER’s engine for at least the low pressure turbine being operable to perform in a manner that allows the gas turbine engine to operate as expressly described by EDWARDS (¶ 0006).  

Claims 14-15, 17, and 21-22 are rejected under 35 U.S.C. 103 as being
unpatentable over WEILER and EDWARDS, and further in view of US2013/0008146
(Gallagher et al.; published on January 10, 2013) (GALLAGHER).
	In reference to Claim 14, while WEILER and EDWARDS teach fan blades and
turbine rotors of the low pressure turbine as described above, WEILER and EDWARDS do not teach a ratio between a total number of the fan blades and a total number of the turbine rotors is between 3.3 and 8.6.  GALLAGHER teaches a gas turbine engine (title, 
shows 4 turbine rotors associated with low pressure turbine 46) is between 3.3 and 8.6
(ratio = 18 propulsor blades/4 turbine blades = 4.5, and this ratio is 3.3 < 4.5 < 8.6).
	It would be obvious to the PHOSITA before the effective filing date of the
invention to utilize a specific ratio of fan blades to turbine rotors being between 3.3
and 8.6 and as is taught by GALLAGHER and incorporate the specific number of blades and rotors for the low pressure turbine to replace the fan blades/rotors of the lower
pressure turbine in the modified gas turbine engine of WEILER and EDWARDS for
the benefit of improving the propulsive efficiency of the gas turbine engine resulting from
operation of the gas turbine engine having a high bypass ratio and a low pressure ratio
as expressly described by GALLAGHER (¶s 0002 and 0003).
	In reference to Claim 15, WEILER and EDWARDS do not teach a bypass
ratio greater than 10 and a low fan pressure ratio of less than 1.45 measured across the
fan blades alone. GALLAGHER teaches a gas turbine engine (title, Abstract, Figs. 1
and 2) that further comprises a bypass ratio of greater than 10 (bypass ratio in a range
of approximately 8.5 to 13.5, last sentence of ¶ 0021), and a low pressure ratio of
less than 1.45 (design pressure ratio between 1.3 and 1.55, ¶ 0020) measured across
the fan blades alone.
	It would be obvious to the PHOSITA before the effective filing date of the
invention to utilize a specific arrangement of fan blades/rotors to ensure a bypass ratio
of greater than 10 and a low fan pressure ratio of less than 1.45 as is taught by

turbine engine of WEILER and EDWARDS for the benefit of ensuring the
propulsive efficiency of the gas turbine engine operates with a high bypass ratio and a
low pressure ratio as expressly described by GALLAGHER (¶s 0002 and 0003). 
	In reference to Claim 17, EDWARDS is silent about a mid-turbine frame.  EDWARDS teaches a gas turbine engine that includes a mid-turbine frame (a section of nozzle 20 that is axially between 17 and 19 such as the section that crossed by the lead line of reference numeral 18 in PRIOR ART Fig. 1 of EDWARDS) that is positioned between the low pressure turbine (19) and the high pressure turbine (17).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a mid-turbine frame positioned between the low pressure turbine (19) and the high pressure turbine (17) as taught by EDWARDS and incorporate this feature into WEILER’s engine for at least the benefit of providing protection to these elements and provide flow direction through the engine during engine operation.  
	In reference to Claim 21, WEILER teaches:
		A method of adjusting rotational speeds (col. 5, lines 1-8) within a gas turbine engine (bypass jet engine 10, 35, title, Abstract, Figs. 1-4), comprising: 
			rotatably coupling a low pressure turbine (low pressure turbine, col. 5, lines 32-35, especially line 35, Fig. 3) and a low pressure compressor (low pressure compressor 15 which is adjacent rotor disk 21, Abstract, lines 5-7 and col. 5, lines 33 and 34) with a first geared architecture (includes sun gear 39, planet gear 37, and hollow gear 42, col. 5, lines 51-54 and 61, Fig. 3) of the gas turbine engine (35) such 
			directly driving a high pressure compressor with a high pressure turbine (col. 1, lines 37 and 38 via first shaft, Abstract, lines 4 and 5, Figs. 1-3, and best depicted in PRIOR ART Fig. 4); 
			rotatably coupling the low pressure turbine (15) and a fan (13) with a second geared architecture (includes planet gear carrier 41, Abstract, lines 5-7 and col. 5, line 56) such that the fan (13) rotates in relation to the low pressure turbine (15), wherein the fan (13) has a plurality of fan blades (“all of the blades of the fan 13”, col. 6, line 24), an outer housing (fan housing 14, col. 3, line 23) surrounds the fan (13) to define a bypass duct (bypass air flow channel 19, col. 3, lines 45 and 46), and the second geared architecture (includes 41) is axially forward (and 41 is positioned to the left/axially forward of at least 39 and 37) of the first geared architecture (includes 39 and 37) relative to an engine central longitudinal axis (dashed horizontal line arranged at the bottom of Fig. 3 positioned just below the end of the lead line of reference numeral 28 in Fig. 3) of the gas turbine engine (35); and 
		wherein the fan has less than 20 fan blades (Figs. 1 and 3 show a single fan blade in the upper cross section which would imply two (2) fan blades for fan 13 in a complete drawing which is less than 20 fan blades, additionally the PHOSITA would be able to add more fan blades by design choice based on the amount of air needed to be flowed in to the engine up to less than 20 fan blades).  
While WEILER teaches that the low pressure compressor rotates at a speed in relation to the low pressure turbine and is rotatably coupled to the low pressure turbine and a 
		(i) that the low pressure compressor specifically rotates at a lower rotational speed than the low pressure turbine, and
		(ii) that the fan specifically rotates at a lower rotational speed than the low pressure turbine,
		(iii) the low pressure turbine has at least 3 but no more than 6 turbine rotors,
		(iv) that a bypass ratio of greater than 10, and a low fan pressure ratio of less than 1.45 measured across the fan blades alone (GALLAGHER), and
		(v) a ratio between a total number of the fan blades and a total number of the turbine rotors of the low pressure turbine is between 3.3 and 8.6 (GALLAGHER).
	In regard to (i) and (ii) above, WEILER further teaches that the radii/diameters of the various gears of the partial transmissions can be so dimensioned to attain the necessary transmission ratios/speeds (col. 5, lines 1-8) and a person of ordinary skill in the art (PHOSITA) can design/arrange a first geared architecture and a second geared architecture arrangement that ensures the low pressure compressor rotates at a lower rotational speed than the low pressure turbine and that the fan rotates at a lower rotational speed than the low pressure turbine dependent on the requirements of the gas turbine engine and its application of need.
	It would be obvious to the PHOSITA before the effective filing date of the invention to dimension the various gears so that transmission ratios are attained to ensure a first geared architecture and a second geared architecture so that the low lower rotational speed than the low pressure turbine and the fan rotates at a lower rotational speed than the low pressure turbine and further implement this particular kind of geared architecture arrangement into WEILER’s engine for at least the benefit of having an engine that is operative to provide an improved operating efficiency as expressly described by WEILER (col. 2, lines 49 and 50) in relation to the requirements of the engine and its application of use.  
	With regard to (iii) above, WEILER teaches a low pressure turbine, however WEILER is silent about the number of turbine rotors being associated with the lower pressure turbine.  EDWARDS teaches a gas turbine engine (title, Abstract, Figs. 1-3) having a low pressure turbine where the low pressure turbine (19, ¶ 0018, line 4, PRIOR ART Fig. 1 and Fig. 2) has no more than 6 turbine rotors (low pressure turbine 19 shows three (3) turbine rotors in PRIOR ART Fig. 1; 3 turbine rotors <= 6 turbine rotors as claimed).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a low pressure turbine having no more than 6 turbine rotors as taught by EDWARDS and incorporate this numerical amount of turbine rotors for the low pressure turbine in WEILER’s engine for at least the low pressure turbine being operable to perform in a manner that allows the gas turbine engine to operate as expressly described by EDWARDS (¶ 0006).  
	With regard to (iv) and (v) above, while the teachings of WEILER and EDWARDS imply a bypass ratio, a low fan pressure ratio, and a ratio between a total number of the fan blades and a total number of the turbine rotors of the low pressure turbine, WEILER and EDWARDS do not call out specific values for these respective ratios. GALLAGHER 
	It would be obvious to the PHOSITA before the effective filing date of the
invention to utilize a specific ratio of fan blades to turbine rotors being between 3.3
and 8.6 and as is taught by GALLAGHER and incorporate the specific number of blades and rotors for the low pressure turbine to replace the fan blades/rotors of the lower
pressure turbine in the modified gas turbine engine of WEILER and EDWARDS for
the benefit of improving the propulsive efficiency of the gas turbine engine resulting from
operation of the gas turbine engine having a high bypass ratio and a low pressure ratio
as expressly described by GALLAGHER (¶s 0002 and 0003).
	GALLAGHER also teaches a bypass ratio of greater than 10 (bypass ratio in a range of approximately 8.5 to 13.5, last sentence of ¶ 0021), and a low pressure ratio of
less than 1.45 (design pressure ratio between 1.3 and 1.55, ¶ 0020) measured across
the fan blades alone.
	It would be obvious to the PHOSITA before the effective filing date of the
invention to utilize a specific arrangement of fan blades/rotors to ensure a bypass ratio
of greater than 10 and a low fan pressure ratio of less than 1.45 as is taught by
GALLAGHER and incorporate this kind of arrangement into the modified gas
turbine engine of WEILER and EDWARDS for the benefit of ensuring the

low pressure ratio as expressly described by GALLAGHER (¶s 0002 and 0003). 
	In reference to Claim 22, WEILER teaches that the gas turbine engine (Figs. 1-4) is a two-spool engine (2-circuit engine, col. 1, lines 40-42 and 46-49) including a low spool and a high spool (col. 1, lines 37-42), the low spool comprises an inner shaft (inner coaxial shaft, Figs. 1-4, and best see in Fig. 4) interconnecting the low pressure compressor (15) and the low pressure turbine , and the high spool comprises an outer shaft (outer coaxial shaft, Figs. 1-4, and best see in Fig. 4) interconnecting the high pressure compressor (H.P. Compressor) and the high pressure turbine (H.P. Turbine).

Allowable Subject Matter
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 2, 10, 13, and 24-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The gas turbine engine as claimed in dependent Claim 2 including 

			The gas turbine engine as claimed in dependent Claims 10 and 13 including 
				“the second geared architecture is axially upstream from the first low pressure compressor relative to a direction of flow through the gas turbine engine” is not shown or rendered over the prior art of record.  
 			The gas turbine engine as claimed in independent Claim 18 and dependent Claim 24 including 
				“both of the first and second geared architectures are axially forward of the low pressure compressor relative to the engine central longitudinal axis of the gas turbine engine” is not shown or rendered over the prior art of record.  Claims 19-20 and 25-27 are also indicated as allowable subject matter by virtue of being dependent on Claim 22 or Claim 24. 
	Applicant discloses that the claimed relative positions of the first and second gear architectures are critical in that it allows to reduce exposure of the gear architectures to the relatively high levels of thermal energy areas of the engine close to the turbine section. 

Response to Arguments
Applicant’s claim amendments and arguments in the supplemental reply filed on February 18, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) an objection to a drawing, 
 			(ii) an objection to a claim, and
			(iii) a previous 35 U.S.C. 112, second paragraph rejection. 
which are hereby withdrawn by the Examiner.  
Applicant’s arguments concerning the amendments to the Claims 1, 18, and 21, more particularly the amended limitations of  “rotatably coupling a low pressure turbine and a low pressure compressor with a first geared architecture of the gas turbine engine such that the low pressure compressor rotates at a lower rotational speed than the low pressure turbine” in combination with the “rotatably coupling the low pressure turbine and a fan with a second geared architecture such that the fan rotates at a lower rotational speed than the low pressure turbine” have been fully considered and are persuasive.  Thus, the previous rejections based on EDWARDS (EP 2233721 A1) and KUPRATUS (US2013/0000323) under 35 U.S.C. 103 as applied to Claims 1, 18, and 21 are withdrawn (paragraph #10 in the Final Rejection having notification date of October 26, 2020).   
	Upon reconsideration and search, independent Claims 1 and 22 are now rejected based on WEILER under 35 U.S.C. 103 and are fully cited and describe above.  Independent Claim 18 is indicated as allowable subject matter.  Claim 18 recites the limitation “wherein both of the first geared architecture and the second geared architecture are axially forward of the low pressure compressor relative to the engine central longitudinal axis” (Claim 18, lines 12-14).  This positioning of the geared architectures farthest away from the elements of the core engine (the various compressors and turbines as described in col. 1, lines 28-36 of WEILER) of the instant application as claimed provides a benefit of reducing the exposure of the geared architectures to thermal energy generated from the core engine (¶ 0048 of the specification).  In contrast, WEILER’s engine positions the geared architectures of transmission 36 axially rearward of the low pressure compressor 15 (see Figs. 1-3 of 

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  
		US2013/0028712 teaches a gas turbine engine of the inventor Gary Robarge having the elements that read on Claim 1 in the embodiment of Fig. 2 prior to the filing date (January 31, 2013) of the instant application, 
		US3729957and US5010729 disclose elements and features that represent the state of the art prior to the filing date of Applicant’s disclosure,
		US2013/0023378 teaches a gas turbine engine having a geared architecture that provides different rotational speeds to the fan and which shows elements and features of the state of the art prior to the filing date of Applicant’s disclosure.   
  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Wednesday August 11, 2021
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746